Case 1:20-cv-04100-JSR Document 55-7 Filed 07/10/20 Page 1 of 3




                   EXHIBIT G
          Case 1:20-cv-04100-JSR Document 55-7 Filed 07/10/20 Page 2 of 3

As of June 25, 2020


                                PAYCHECK PROTECTION PROGRAM LOANS
                                   Frequently Asked Questions (FAQs)


The Small Business Administration (SBA), in consultation with the Department of the Treasury,
intends to provide timely additional guidance to address borrower and lender questions
concerning the implementation of the Paycheck Protection Program (PPP), established by section
1102 of the Coronavirus Aid, Relief, and Economic Security Act (CARES Act or the Act). This
document will be updated on a regular basis.

Borrowers and lenders may rely on the guidance provided in this document as SBA’s
interpretation of the CARES Act and of the Paycheck Protection Program Interim Final Rules
(“PPP Interim Final Rules”) (link). The U.S. government will not challenge lender PPP actions
that conform to this guidance, 1 and to the PPP Interim Final Rules and any subsequent
rulemaking in effect at the time.

    1. Question: Paragraph 3.b.iii of the PPP Interim Final Rule states that lenders must
       “[c]onfirm the dollar amount of average monthly payroll costs for the preceding calendar
       year by reviewing the payroll documentation submitted with the borrower’s application.”
       Does that require the lender to replicate every borrower’s calculations?

         Answer: No. Providing an accurate calculation of payroll costs is the responsibility of
         the borrower, and the borrower attests to the accuracy of those calculations on the
         Borrower Application Form. Lenders are expected to perform a good faith review, in a
         reasonable time, of the borrower’s calculations and supporting documents concerning
         average monthly payroll cost. For example, minimal review of calculations based on a
         payroll report by a recognized third-party payroll processor would be reasonable. In
         addition, as the PPP Interim Final Rule indicates, lenders may rely on borrower
         representations, including with respect to amounts required to be excluded from payroll
         costs.

         If the lender identifies errors in the borrower’s calculation or material lack of
         substantiation in the borrower’s supporting documents, the lender should work with the
         borrower to remedy the issue. 2

    2. Question: Are small business concerns (as defined in section 3 of the Small Business
       Act, 15 U.S.C. 632) required to have 500 or fewer employees to be eligible borrowers in
       the PPP?

         Answer: No. Small business concerns can be eligible borrowers even if they have more
         than 500 employees, as long as they satisfy the existing statutory and regulatory
         definition of a “small business concern” under section 3 of the Small Business Act, 15
         U.S.C. 632. A business can qualify if it meets the SBA employee-based or revenue-

1
  This document does not carry the force and effect of law independent of the statute and regulations on which it is
based.
2
  Question 1 published April 3, 2020.
        Case 1:20-cv-04100-JSR Document 55-7 Filed 07/10/20 Page 3 of 3

As of June 25, 2020


       the Employer Identification Number (EIN) of the PEO or other payroll provider. In these
       cases, payroll documentation provided by the payroll provider that indicates the amount
       of wages and payroll taxes reported to the IRS by the payroll provider for the borrower’s
       employees will be considered acceptable PPP loan payroll documentation. Relevant
       information from a Schedule R (Form 941), Allocation Schedule for Aggregate Form 941
       Filers, attached to the PEO’s or other payroll provider’s Form 941, Employer’s Quarterly
       Federal Tax Return, should be used if it is available; otherwise, the eligible borrower
       should obtain a statement from the payroll provider documenting the amount of wages
       and payroll taxes. In addition, employees of the eligible borrower will not be considered
       employees of the eligible borrower’s payroll provider or PEO.

   11. Question: May lenders accept signatures from a single individual who is authorized to
       sign on behalf of the borrower?

       Answer: Yes. However, the borrower should bear in mind that, as the Borrower
       Application Form indicates, only an authorized representative of the business seeking a
       loan may sign on behalf of the business. An individual’s signature as an “Authorized
       Representative of Applicant” is a representation to the lender and to the U.S. government
       that the signer is authorized to make the certifications, including with respect to the
       applicant and each owner of 20% or more of the applicant’s equity, contained in the
       Borrower Application Form. Lenders may rely on that representation and accept a single
       individual’s signature on that basis.

   12. Question: I need to request a loan to support my small business operations in light of
       current economic uncertainty. However, I pleaded guilty to a felony crime a very long
       time ago. Am I still eligible for the PPP?

       Answer: Eligibility for the PPP has been expanded. A business is ineligible due to an
       owner’s criminal history only if an owner of 20 percent or more of the equity of the
       applicant:
          x is presently incarcerated or, for any felony, is presently subject to an indictment,
              criminal information, arraignment, or other means by which formal criminal
              charges are brought in any jurisdiction; or
          x has been convicted of, pleaded guilty or nolo contendere to, or commenced any
              form of parole or probation (including probation before judgment) for, a felony
              involving fraud, bribery, embezzlement, or a false statement in a loan application
              or an application for federal financial assistance within the last five years or any
              other felony within the last year.

   13. Question: Are lenders permitted to use their own online portals and an electronic form
       that they create to collect the same information and certifications as in the Borrower
       Application Form, in order to complete implementation of their online portals?

       Answer: Yes. Lenders may use their own online systems and a form they establish that
       asks for the same information (using the same language) as the Borrower Application
       Form. Lenders are still required to send the data to SBA using SBA’s interface.
